Citation Nr: 0535194	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
January 2004, the Board issued a decision in which it was 
determined that the veteran had submitted new and material 
evidence and reopened his claim of service connection for 
schizophrenia.  As well, the Board remanded the case to the 
RO for further development of the evidence and for a merits-
adjudication of the issue of service connection for 
schizophrenia.  The case has been returned to the Board for 
continuation of appellate review.  


FINDING OF FACT

The available evidence does not establish that the veteran's 
schizophrenia had its onset in service; that schizophrenia 
was present within the first postservice year; or that 
schizophrenia is otherwise attributable to service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a January 2004 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in May 2002.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
January 2004, which was after the RO's May 2002 decision from 
which this appeal arises.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's January 2004 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the December 2004 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

Service medical records refer to the veteran's complaints, 
during 1981, of nervousness, trouble sleeping, and anxiety, 
and these complaints were ultimately attributed to a 
situational reaction and a personality disorder.  A 
personality disorder is not a condition for which service 
connection may be granted under governing criteria.  
38 C.F.R. § 3.303(c) (2005).  An examiner in 1981 
specifically determined that there was no evidence that the 
veteran had depression, a psychosis or a neurosis.  At the 
separation examination, there were no complaints or findings 
of an acquired psychiatric disorder.  There was, then, no 
objective indication of any chronic psychiatric disability 
stemming from the earlier noted situational reaction.  

A psychosis, classified as schizophrenic disorder with 
paranoid features, was first medically confirmed on VA 
psychiatric examination in May 1984, hence, beyond the one 
year period for presumptive service connection for a 
psychosis.  The VA psychiatrist noted that the veteran had 
apparently experienced inservice psychosocial stressors.  The 
Board notes that the examiner had not reviewed the claims 
file.  In any event, neither service personnel records nor 
service medical records demonstrate that the veteran had an 
acquired psychiatric disorder, despite any inservice 
psychosocial stressors he might have experienced.

The veteran received treatment for psychiatric disability 
from private and VA medical sources from 1986 to 1998.  
Medical records from these treatment sources do not contain 
an opinion linking the veteran's schizophrenia to his 
military service. 

Ricardo A. Fumero, M.D., in a report dated in February 2002, 
offered the opinion that the veteran's psychotic symptoms 
were congruent with complaints he had made during service.  
In view of Dr. Fumero's observation suggesting a link between 
the veteran's current psychosis and military service, the 
Board's January 2004 remand directed the RO to schedule a VA 
psychiatric examination, based on claims file review, in 
order to obtain medical opinion about the etiology of the 
veteran's schizophrenia. 

In a statement dated November 4, 2004, the veteran asked 
about the status of his case, stating that he was insolvent 
and wanted treatment by VA doctors.  The San Juan VA Medical 
Center scheduled the veteran for an examination for 
disability evaluation purposes which was to be conducted on 
November 18, 2004.  The notice to report for the examination 
was sent by certified mail.  The medical center informed the 
RO that the veteran failed to report for the scheduled 
examination.  The RO thereafter issued a Supplemental 
Statement of the Case in December 2004 in which it was noted 
that the veteran was scheduled for an examination for 
November 2004 and that he failed to report for the scheduled 
examination.  The veteran did not responded to the 
Supplemental Statement of the Case.  He has not provided any 
explanation for his failure to report for the scheduled 
examination or requested that the examination be rescheduled.

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
failed to report for a VA psychiatric examination scheduled 
for November 2004.  The scheduled VA psychiatric examination 
may well have provided important information relating to the 
disposition of the issue on appeal.  The available evidence, 
however, is insufficient to support a grant of service 
connection for schizophrenia, and the Board must deny the 
appeal.  


ORDER

Service connection for schizophrenia is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


